Orders of disposition, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about May 7, 2009 and October 6, 2009 which, to the extent appealed from as limited by the briefs, upon fact-findings of permanent neglect, terminated respondent mother’s parental rights to the seven subject children, and committed the children’s guardianship and custody to petitioner agency and the Commissioner of Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
*583The agency demonstrated by clear and convincing evidence that the mother permanently neglected the children (see Matter of Sheila G., 61 NY2d 368, 373 [1984]). Although she attended the programs recommended by the agency, she failed to correct the conditions that led to the placement of the children in foster care. She continued to reside with the father, who was twice adjudicated a child abuser, and continued to deny his sexual abuse of her children, despite complaints from three of her children over an extended time period (see Matter of Imani Elizabeth W., 56 AD3d 318 [2008]). Although respondent mother testified at the hearing that she was willing to separate from the father, she had taken no action to obtain separate housing.
The agency also established by a fair preponderance of the evidence that the best interests of each of the children would be served by terminating respondent mother’s parental rights so as to facilitate their adoption. The agency demonstrated that all of the children are in stable and supportive foster homes, and that two of the three children respondent mother seeks to have returned to her are in preadoptive homes. Termination of respondent mother’s parental rights provides these children with a realistic opportunity to free themselves from a troubled past (see Matter of Jasmine Pauline M., 62 AD3d 483 [2009]). Concur—Tom, J.P., Friedman, Catterson, Renwick and Manzanet-Daniels, JJ.